DISMISS; and Opinion Filed February 24, 2014.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01756-CV

                TODD SALTERS AND ERIN OWEN-SALTERS, Appellants
                                     V.
                           RYAN D. MOORE, Appellee

                         On Appeal from the 14th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-13-13495

                              MEMORANDUM OPINION
                           Before Justices Lang-Miers, Myers, and Lewis
                                  Opinion by Justice Lang-Miers
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that this interlocutory appeal of the trial court’s order granting a temporary injunction

has become moot. Accordingly, we grant appellants’ motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE


131756F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TODD SALTERS AND ERIN OWEN-                         On Appeal from the 14th Judicial District
SALTERS, Appellants                                 Court, Dallas County, Texas.
                                                    Trial Court Cause No. DC-13-13495.
No. 05-13-01756-CV        V.                        Opinion delivered by Justice Lang-Miers.
                                                    Justices Myers and Lewis, participating.
RYAN D. MOORE, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, RYAN D. MOORE, recover his costs of this appeal from
appellants, TODD SALTERS AND ERIN OWEN-SALTERS.


Judgment entered this 24th day of February, 2014.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE




                                             –2–